J   -S14020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA

                  v.


    LAMAR B. WILLIAMS

                          Appellant                :   No. 610 EDA 2018

            Appeal from the Judgment of Sentence December 1, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0012430-2015

BEFORE:       LAZARUS, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                  FILED AUGUST 09, 2019

        Appellant Lamar        B.   Williams appeals from the judgment of sentence

imposed after      a   jury convicted him of aggravated assault, conspiracy, criminal
trespass, and simple assault.' On appeal, Appellant argues that the trial court

erred by denying his motion to suppress identification evidence, limiting the

scope of cross-examination at the suppression hearing and at trial, failing to

grant   a   mistrial based on an alleged discovery violation, and denying his

request for   a   jury instruction    on adverse inference and alternate identification.

We affirm.

        The trial court summarized the facts of this matter as follows:




*   Retired Senior Judge assigned to the Superior Court.

'   18 Pa.C.S. §§ 2702(a), 903,        3503(a)(1)(ii), and 2701(a), respectively.
J -S14020-19



     On July 27, 2015, at about  2:00 in the morning, Calvin Davis [(the
     victim)] had   phone and text conversation with his sister about
                    a
     money she owed him. At about 2:30[ a.m.], as he lay on his
     couch in his apartment, [the victim] was about to fall asleep when
     he heard a knock at his door. When he looked out the window,
     he saw his sister's fiancé, Marquise Purnell (aka Purnell -Childs),
     with three other guys, including Appellant and his co-defendant
     Rafiq Purnell. The men proceeded to kick in [the victim's] door
     and enter his apartment. Appellant was unknown to [the victim]
     before these events.
     [The victim] picked up a broomstick to protect himself inside his
     apartment as the door was being kicked in. As the men rushed
     in, Appellant struck [the victim] in the face. Appellant then took
     the stick from [the victim] and swung it at him, injuring [the
     victim's] eye. The others then proceeded to hit [the victim].
     During this incident, [the victim] was able to clearly see the faces
     of his attackers.
     After the beating, Appellant took a picture of [the victim's] face
     and told him: "If you say something, it's going to happen to you
     again." As the picture was being taken, [the victim] was looking
     right at Appellant. Appellant then picked up [the victim's] phone
     from the floor. [The victim] then went into the bathroom to try to
     stop the bleeding of the injury to his eye. When he returned, the
     apartment had been ransacked, and his phone was gone, as well
     $50 that had been on the couch.
     [The victim] went outside, with another phone to try to call the
     police, but it had been broken. Appellant and the others who were
     outside left. A neighbor called the police then let [the victim] use
     his phone to call his mother. [The victim's] mother, Kyra Davis,
     a Philadelphia Police Officer, also came to the scene. The police
     arrived along with emergency medical personnel and [the victim]
     was taken to the hospital, where he was treated for the injury to
     his eye, receiving 5-6 stitches..   .   .




     After being released from the hospital, [Appellant] went to
     Northwest Detectives where he gave a written statement.
     At some point prior and subsequent to his being interviewed by
     Detectives, Kyra Davis retrieved photos from the Facebook page
     of Marquise Purnell, her daughter's fiancé and one of the people

                                    - 2 -
J   -S14020-19


         who assaulted [the victim]. She showed the photos to her son,
         who identified his assailants, including Appellant.

         On October 29, 2015, [the victim] returned to the Detective
         Division, where he identified Appellant as one of his assailants.
         Mr. Davis also identified Rafiq Purnell in a different photo array.


Trial Ct. Op., 6/6/18, at 4-6.

         On   December 29, 2015, the Commonwealth filed an information

charging Appellant with aggravated assault, robbery, burglary, conspiracy,

criminal trespass, theft by unlawful taking, terroristic threats, simple assault,

recklessly endangering another person, and criminal mischief.                       On April 6,

2017, Appellant filed    a       motion to suppress the identification evidence because

he had    "not been provided any discovery or otherwise put on notice as to how
he was    identified." See Suppression Mot., 4/6/17, at             3   (unpaginated).

         On September 14, 2017, Appellant filed                 an amended suppression

motion asserting that the identification was "wildly suggestive and clearly

tainted the subsequent photo array."                See Amended Mot. to Suppress,

9/14/17, at    5   (unpaginated). Specifically, he argued that although the victim

identified Appellant in      a   photo array, it was only after the victim's mother (Ms.

Davis) "had already shown him the Facebook photo of [Appellant] and told

him that [Appellant] was one of the unknown assailants."                   Id. at   3.   He also

asserted that there was "no independent basis for an in -court identification."

Id. at   5.

         On September 25, 2017, the          trial court held   a   suppression hearing, at

which Ms. Davis and the victim testified. After the victim testified that he was



                                              -3
J   -S14020-19



struck four or five times during the assault, Appellant attempted to explore

discrepancies in the victim's testimony from the preliminary hearing.                   N.T.,

Suppression Hr'g, 9/25/17, at 33. At that time, the trial court interjected and

instructed Appellant that "[i]t's     a   motion to suppress. I really don't care about

any discrepancies in how many times he says he was struck."                   Id.
        At the conclusion of the hearing, the trial court denied Appellant's

motion.          The trial court found that there was "no evidence that the

identification procedure was suggestive either on the part of [Ms.] Davis or

the two detectives later on."       Id. at   97. Further, the trial court concluded that

the victim had an independent basis for his identification of Appellant based

on his personal observations during the assault.            Id. at     98.

        The following day, the matter proceeded to             a   jury trial.      On cross-

examination by Appellant, Ms. Davis testified that she sent the Facebook

photos to the investigating detectives via email. N.T. Trial, 9/26/17, at 223.

After the jury exited for the day, Appellant moved for             a   mistrial based on the

Commonwealth's failure to provide            a   copy of the email in discovery.       Id. at
234. Appellant argued that the nondisclosure violated the discovery rules and

constituted       a   Brady2 violation. Id. The Commonwealth asserted that it was

not aware of any additional paper trail beyond the photographs themselves,

which were provided during discovery.             Id. at 236-37.       The trial court denied

Appellant's motion and concluded that "under the circumstances stated, there



2   Brady   v.   Maryland, 373 U.S. 83 (1963).

                                             - 4 -
J -S14020-19




is no   discovery violation."   Id. at 237. At the conclusion of trial   on September

27, 2017, Appellant asked the trial court to instruct the jury on the failure to

produce evidence and to issue       a   Kloiber3 instruction. N.T. Trial, 9/27/17, at
71. The trial court denied both requests.         Id.
        The jury convicted Appellant on September 28, 2017. On December 1,

2017, the trial court imposed an aggregate sentence of three to six years'

state incarceration followed by four years' probation.           Appellant timely filed

both    a   post -sentence motion and    a   motion for reconsideration. On January

30, 2018, the trial court denied Appellant's motion for reconsideration.

        On February 12, 2018, Appellant filed a notice of appeal.4 The       trial court

ordered Appellant to file   a   Pa.R.A.P. 1925(b) statement on March 5, 2018. On

March 6, 2018, the trial court denied Appellant's post -sentence motion. The

trial court reissued its Rule 1925(b) order on March 12, 2018. Both Appellant

and the trial court subsequently complied with Rule 1925.5


3   Commonwealth v. Kloiber, 106 A.2d 820               (Pa. 1954).

4 Appellant's notice of appeal was docketed while his post -sentence motion
was still pending with the trial court. However, because the trial court
subsequently denied Appellant's post -sentence motion, we will treat
Appellant's notice of appeal as timely. See Commonwealth v. Ratushny,
17 A.3d 1269, 1271 n.4 (Pa. Super. 2011) (stating that when the trial court
denies an appellant's post -sentence motion after the filing of a premature
notice of appeal, this Court will treat the appellant's premature notice of
appeal as having been filed on the date of the order disposing of the post -
sentence motion).

5 Of the issues raised in the trial court, Appellant has abandoned his claims
regarding the sufficiency and weight of the evidence. See Commonwealth


                                             -5
J   -S14020-19



        Appellant raises the following questions for our review:

        1. Did the trial court abuse its discretion in denying Appellant's
           motion to suppress identification?
        2. Did thetrial court abuse its discretion in disallowing portions of
           cross-examination during the motion to suppress and trial?
        3. Did the  trial court abuse its discretion for failing to grant a
           mistrial or other remedy when the Commonwealth failed to
           provide mandatory discovery that was alluded to during trial?
        4. Did the trial court abuse its discretion for failing to honor the
           Appellant's request for a proposed point of charge regarding an
           adverse interest?
        5. Did the trial court abuse its discretion for failing to honor the
           Appellant's request for a proposed point of charge regarding
           identification?

Appellant's Brief at 6.

        In his first issue, Appellant argues that the trial court abused its

discretion by denying his motion to suppress identification evidence.            Id. at
13. He asserts that   "[t]here was   an incredible amount of suggestiveness when

the witness was confronted with Facebook photos by his mother."                      Id.
Appellant also contends that the victim "spoke to the police two days after the

incident and indicated that his mother showed him Facebook photos[,]" but at

trial, both the victim and his mother testified that she "retrieved the Facebook

photos two weeks later."       Id. Finally, Appellant claims that "there   was   a   real

question    as   to whether the       [victim] was able to       properly observe



v. Rodgers, 605 A.2d 1228, 1239 (Pa. Super. 1992) (stating, "[w]e must
deem an issue abandoned where it has been identified on appeal but not
properly developed in the appellant's brief" (citation omitted)).
                                         - 6 -
J   -S14020-19



[A]ppellant[,] as his vision was blurry after he was struck" and the victim did
not know Appellant prior to the incident.          Id.
        In reviewing the denial of      a   suppression motion, our review

        is   limited to determining whether the factual findings are
        supported by the record and whether the legal conclusions drawn
        from those facts are correct. Since the prosecution prevailed in
        the suppression court, we may consider only the evidence of the
        prosecution and so much of the evidence for the defense as
        remains uncontradicted when read in the context of the record as
        a whole. Where the record supports the factual findings of the
        trial court, we are bound by those facts and may reverse only if
        the legal conclusions drawn therefrom are in error.
        Although we are bound by the factual and the credibility
        determinations of the trial court which have support in the record,
        we review any legal conclusions de novo.

Commonwealth v. Wells, 916 A.2d 1192,1194-1195                    (Pa. Super. 2007).

        With respect to "the propriety of identification evidence, the central

inquiry      is   whether, under the totality of the circumstances, the identification

was reliable."         Commonwealth v. Brown,            23 A.3d 544, 558 (Pa. Super.

2011) (en banc) (citation omitted).            In making that determination, the trial

court must consider the following factors: "(1) the witness's opportunity to

observe the perpetrator at the time of the crime; (2) the witness's degree of

attention; (3) the accuracy of the witness's description; (4) the level of

certainty the witness demonstrates; and (5) the lapse of time between the

crime and the confrontation."               Commonwealth v. Palagonia, 868 A.2d
1212,1218 (Pa. Super. 2005).




                                              -7
J   -S14020-19


        "Suggestiveness in the identification process is but one factor to
        be considered in determining the admissibility of such evidence
        and will not warrant exclusion absent other factors."

        The suppression court may suppress an out -of -court identification
        only where, after considering all the relevant circumstances, "the
        facts demonstrate that the identification procedure was so
        impermissibly suggestive as to give rise to a very substantial
        likelihood of irreparable misidentification." The most important
        factor in addressing the reliability of an identification is the
        witness's opportunity to observe the perpetrator at the time of the
        crime.

Commonwealth v. Milburn,          191 A.3d 891, 900 (Pa. Super. 2018) (citations

omitted).

        Here, in its 1925(a) opinion, the trial court reiterated its basis for

denying Appellant's suppression motion, explaining that

        [t]he  Commonwealth bears the burden to prove by a
        preponderance of the evidence that all police activity is lawful.
        This court does find that at least the beginning of the identification
        procedure was police activity, and the fact that Officer Davis [(Ms.
        Davis)] is the [victim's] mother does not undo that fact.
        This [c]ourt finds no evidence that the identification procedure
        was suggestive either on the part of [Ms.] Davis or the two
        detectives later on. This [c]ourt specifically finds also that
        defendant Rafiq was, specifically, Rafiq Purnell, was known to the
        [victim,] which also factors into this analysis.
        This [c]ourt finds specifically that each of the two defendants were
        identified from multiple photos shown at each identification
        procedure with no suggestions. If there had been, arguendo, a
        suggestive identification procedure, this [c]ourt finds that there is
        more than ample basis for any subsequent identification of each
        of the two defendants based on the [victim's] ability to observe
        these two defendants during the assault given multiple factors
        that include, but are not limited to, the lighting, the duration, their
        physical proximity, et cetera. Therefore, the motion to suppress
        is denied.




                                         -8
J   -S14020-19



Trial Ct. Op. at 6-7 (citing to N.T. Supp. Hr'g, 9/25/17, at 97-99).

        Based on our review, we conclude that the trial court thoroughly

addressed this issue. See Trial Ct. Op. at 6-7. Moreover, we discern no error

in   the trial court's factual determinations or legal conclusions.      See Wells,
916 A.2d at 1194-95.       We therefore adopt the trial court's analysis as our

own.

        In his next issue, Appellant argues that the trial court erred by limiting

the scope of cross-examination in two separate instances. Appellant's Brief

at 14. First, Appellant argues that the trial court erred by limiting his cross-

examination of the victim at the suppression hearing. Id. at 16. He asserts

that he should have been permitted to ask the victim additional questions
regarding the number of times he was struck during the assault. Id.               He

contends that this line of questioning was relevant to (1) whether the victim's

ability to observe the assailants was altered, and (2) the victim's credibility.

Id. at 16-17.
        Appellant also claims that the trial court improperly limited his cross-

examination of Ms. Davis, the victim's mother, at trial. Id. at 17. He argues

that his "confrontation clause rights were violated[,] as trial counsel was not
permitted to subject the identification at trial to   a   proper amount of scrutiny."

Id.    He asserts   that his questions were relevant based on the discrepancies
between the victim's statement to police and the testimony given by the victim

and Ms. Davis at trial.   Id. at   18.



                                         -9
J   -S14020-19



           The following principles govern our review. The right to cross-examine

witnesses, although fundamental,                    is       not absolute.     Commonwealth v.
Rosser, 135 A.3d 1077, 1088 (Pa. Super. 2016) (en banc). "A trial court has
discretion to determine both the scope and the permissible limits of cross-

examination. The trial judge's exercise of judgment in setting those limits will

not be reversed in the absence of               a   clear abuse of that discretion, or an error

of law." Commonwealth v. Briggs, 12 A.3d 291, 335 (Pa. 2011) (quotation

marks and citations omitted).

           The Confrontation Clause of the Sixth Amendment of the United States

Constitution provides             a   defendant with     a   constitutional right "to conduct cross-

examination that reveals any motive that                      a   witness may have to testify falsely

       "    Commonwealth v. Bozyk, 987 A.2d 753, 756                                (Pa. Super. 2009).

However, "trial judges retain wide latitude insofar as the Confrontation Clause

is   concerned to impose reasonable limits on such cross-examination based on

concerns about, among other things, harassment, and prejudice, confusion of

the issues, the witness' safety, or interrogation that                         is    repetitive or only

marginally relevant." Id. (citation omitted).

           Here, the trial court addressed Appellant's claim relating to the victim

as follows:

           [A]dditional examination on this area was unnecessary.
           Appellant's claim of error ignores the fact that his counsel was
           given ample opportunity to examine the [victim] on matters
           relating to the motion to suppress identification: opportunity to
           observe and circumstances of the out -of -court identification.
           Indeed, defense counsel's examination of the witness was
           extensive. .   .   .




                                                    - 10 -
J   -S14020-19


        .   . Here, the scope of the cross-examination was appropriate,
                .   .


        and the [c]ourt's efforts to confine the examination to matters
        relevant to the motion to suppress was appropriate.

Trial Ct. Op. at 7.

        As to Appellant's claim regarding Ms. Davis, the trial court explained:

        During the cross-examination of Ms. Davis, counsel for Appellant
        attempted to get into extraneous matters, not relevant to the
        issues before the jury, including:
                -       Whether the wearing of her police uniform at trial was in
                        violation of a police department directive;
                -       Why she spoke to her lieutenant about the incident and
                        whether she informed any other supervisors about her
                        efforts to identify the perpetrators;
                -       Her prior arrests and use of Facebook photos in other
                        cases;
                -       Following    department procedures in discussing the
                        identification issues with her son, the complainant;
                -       Whether her showing the Facebook photos to her son was
                        the best way to proceed;
        Ms. Davis was     trying to identify the perpetrators of the crimes
        against her son in her capacity as a mother. She was not the
        assigned police investigator and was not acting in her official
        capacity. The issues of police directives, supervisory officers and
        prior arrests and investigations simply were not relevant to the
        identification issues presented here. For this reason the cross-
        examination was properly limited.

Trial Ct. Op. at 8 (formatting altered) (record citations omitted).

        Based on our review, we conclude that the trial court thoroughly

addressed both of Appellant's issues relating to cross-examination. See id.

at 7-8. Moreover, we discern no abuse of discretion or error of law by the trial
J   -S14020-19



court.     See Briggs, 12 A.3d at 335.       We therefore adopt the trial court's

analysis as our own.

         Appellant next argues that the trial court erred in denying his motion for

a     mistrial because the Commonwealth          allegedly violated    Pa.R.Crim.P.

573(B)(1)(d). Appellant's Brief at 18.       He asserts   that the Commonwealth
withheld mandatory discovery when it failed to provide        a   copy of the email

that   Ms. Davis sent to the detectives.     Id. Appellant concludes that "[t]he
denial of mistrial or providing any other remedy was an abuse of discretion."

Id.
         Rule 573 of the Pennsylvania Rules of Criminal Procedure governs

pretrial discovery in criminal cases and provides, in pertinent part, as follows:

         (B) Disclosure by the Commonwealth.

            (1)       Mandatory. In all court cases, on request by the
            defendant, and subject to any protective order which the
            Commonwealth        might obtain under this          rule,  the
            Commonwealth shall disclose to the defendant's attorney all of
            the following requested items or information, provided they are
            material to the instant case. The Commonwealth shall, when
            applicable, permit the defendant's attorney to inspect and copy
            or photograph such items.
               (a)  Any evidence favorable to the accused that is
               material either to guilt or to punishment, and is within
               the possession or control of the attorney for the
               Commonwealth;



               (d)   the circumstances and results of any identification
               of the defendant by voice, photograph, or in -person
               identification;

                                        - 12 -
J   -S14020-19




            (E) Remedy.       If at any time during the course of the
            proceedings it is brought to the attention of the court that a
            party has failed to comply with this rule, the court may order
            such party to permit discovery or inspection, may grant a
            continuance, or may prohibit such party from introducing
            evidence not disclosed, other than testimony of the
            defendant, or it may enter such other order as it deems just
            under the circumstances.

Pa.R.Crim.P. 573(B)(1)(a), (d), (1)(E). Additionally,

           [w]henever the rule makes reference to the term
           "identification," or "in -person identification," it is understood
           that such terms are intended to refer to all forms of
           identifying a defendant by means of the defendant's person
           being in some way exhibited to a witness for the purpose of
           an identification: e.g., a line-up, stand-up, show -up, one-
           on-one confrontation, one-way mirror, etc. The purpose of
           this provision is to make possible the assertion of a rational
           basis for a claim of improper identification based upon
           Stovall v. Denno, 388 U.S. 293 (1967), and United
           States v. Wade, 388 U.S. 218 (1967).

Pa.R.Crim.P. 573 cmt.

        If the Commonwealth violates the disclosure requirements of         Rule 573,

        the court may grant a trial continuance or prohibit the introduction
        of the evidence or may enter any order it deems just under the
        circumstances. The trial court has broad discretion in choosing
        the appropriate remedy for a discovery violation.     . A defendant
                                                                  .   .


        seeking relief from a discovery violation must demonstrate
        prejudice. A violation of discovery "does not automatically entitle
        [a defendant] to a new trial."       Rather, [a defendant] must
        demonstrate how a more timely disclosure would have affected
        his trial strategy or how he was otherwise prejudiced by the
        alleged late disclosure.

Commonwealth v. Brown, 200 A.3d 986, 993               (Pa. Super. 2018) (citations

omitted).

                                        - 13 -
J   -S14020-19



        Here, the trial court addressed Appellant's claim as follows:

        Appellant asserts that there was a discovery violation because the
        emails that Ms. Davis used           to transmit to the assigned
                                                     .   .   .


        detectives the Facebook photos she showed to her son were not
        provided in discovery, although the photographs were produced.
        There was no dispute that Ms. Davis provided the photos to the
        assigned detectives. Appellant offered no basis for believing that
        there was anything about the transmittal emails that was in any
        way relevant to the defense of the case, or that the transmittal
        emails were the type of disclosure contemplated by Pa.R.Crim.P.
        573(B).
        There was no discovery violation, and if there were some minor
        technical violation in [the Commonwealth's] failure to produce the
        transmittal emails, Appellant suffered no prejudice and a mistrial
        was not warranted.

Trial Ct. Op. at 8-9.

        Based on our review, we conclude that the trial court thoroughly

addressed this issue. See id. Therefore, we adopt the trial court's analysis

as our own.

        Appellant's remaining claims relate to the trial court's refusal to give

requested jury instructions.          It   is       well settled that this Court will "reverse   a

[trial] court's decision only when it abused its discretion or committed an error
of law." Commonwealth v. J. Baker, 24 A.3d 1006, 1022 (Pa. Super. 2011)

(citation omitted).        When   a    trial court refuses to deliver           a   specific jury

instruction, "it   is   the function of this Court to determine whether the record

supports the trial court's decision."                    Commonwealth v. Buterbaugh,          91
A.3d 1247, 1257 (Pa. Super. 2014) (en banc) (citation omitted).                           "[T]he
relevant inquiry for this Court        .   .    .   is   whether such charge was warranted by

                                                     - 14 -
J   -S14020-19



the evidence in the case." Commonwealth v. M. Baker, 963 A.2d 495, 506

(Pa. Super. 2008) (citation omitted).

        Appellant first argues that he was entitled to an instruction on the failure

to produce documents or other tangible evidence at trial. Appellant's Brief at

21. Appellant's claim is based on his earlier assertion that the Commonwealth

committed    a   discovery violation by failing to provide copies of the email that

Ms. Davis sent to the                 investigating detectives. Id. at 22-23.

        According to Pennsylvania Suggested Standard Criminal Jury Instruction

3.21(6)(2), "the jury                 is   allowed to draw   a   common-sense inference that [an]

item would have been evidence unfavorable to that party" when "there is no

satisfactory explanation for [that] party's failure to produce an item," and (1)

"the item   is   available to that party and not to the other"; (2) "it appears the

item contains or shows special information material to the issue"; and (3) "the

item would not be merely cumulative evidence." Pa.S.S.C.J.I. 3.21(B).

        Here, the trial court addressed Appellant's claim as follows:

        Appellant's   .   complaint apparently revisits the emails by which
                          .   .   .


        Ms. Davis transmitted the Facebook photos of the Appellant and
        the co-defendant to the assigned detectives. There was nothing
        relevant about those emails, and it would have been confusing to
        the jury to suggest that the failure to produce something
        irrelevant somehow gave rise to a negative inference.
        Accordingly, like the mistrial motion, the request for an instruction
        pursuant to SSJI 3.21B was properly denied.

Trial Ct. Op. at 9.

        Based on our review, we conclude that the trial court thoroughly

addressed this issue. See id. Moreover, we discern no abuse of discretion or

                                                      - 15 -
J   -S14020-19



error of law by the trial court. See .7. Baker, 24 A.3d at 1022. We therefore

adopt the trial court's analysis as our own.

          Appellant also argues that he was entitled to Kloiber charge because

the accuracy of the victim's identification of Appellant "was in doubt."

Appellant's Brief at 26.             Appellant asserts that the victim "had never met

Appellant before" and that the victim's ability to observe Appellant may have

been compromised during the assault.                      Id.   He   further contends that there
were inconsistencies regarding the timeline of the victim's out -of-court

identification. Id. at 27. Appellant concludes that "[t]his clearly casts doubt

as to whether an earlier identification was attempted and possibly                  failed." Id.

at 27.

              In Kloiber, we explained:

          [W]here the witness is not in a position to clearly observe the
          assailant or he is not positive as to identity, or his positive
          statements as to identity are weakened by qualification, or by the
          failure to identify the defendant on one or more prior occasions,
          the accuracy of the identifications is so doubtful that the Court
          should warn the jury that the testimony as to identity must be
          received with caution.

Kloiber, 106 A.2d at 826-27.
              However, "[w]here the opportunity for positive identification          is good and

the   .   .    .   [witness's] identification   is   not weakened by prior failure to identify,

but remains, even after cross-examination, positive and unqualified, the

testimony as to identification need not be received with caution." Id. at 826

(citations omitted).


                                                     - 16 -
J   -S14020-19



        More recently, our Supreme Court explained that              "[a] defendant       is

entitled to   a   Kloiber instruction only when   a   witness: (1) was not in   a   position

to clearly observe the defendant, or is not positive as to identity; (2)

equivocated on the identification; or (3) failed to identify the defendant on

prior occasions." Commonwealth v. Johnson, 139 A.3d 1257, 1280-81 (Pa.

2016) (citation omitted).

        Here, the trial court addressed Appellant's claim as follows:

        The complaint regarding the [c]ourt's refusal to give an alternate
        identification instruction is equally unavailing.        As the
        subcommittee note to SSJI 4.07B makes clear, the instruction is
        only "appropriate where an eyewitness did not have a clear
        opportunity to view a defendant, equivocated on the identification
        of the defendant, or had some difficulty making an identification
        in the past." Here there was no evidentiary basis for giving the
        instruction. Instead, the [c]ourt instructed the jury pursuant to
        SSJI 4.07A, which was the instruction appropriate to the facts of
        this case.

Trial Ct. Op. at 10.

        Based on our review, we conclude that the trial court thoroughly

addressed this issue. See id. Moreover, we discern no abuse of discretion or

error of law by the trial court. See J. Baker, 24 A.3d at 1022. We therefore

adopt the trial court's analysis as our own.

        Judgment of sentence affirmed.




                                         - 17 -
J   -S14020-19



Judgment Entered.




Jseph  D. Seletyn,
Prothonotary



Date: 8/9/19




                     - 18 -